BEAN, J.
This is a writ of review proceeding, instituted by the plaintiff to have canceled a reassessment made by Ordinance No. 30,288, of the City of Portland, for the cost of improving Karl Street from Milwaukie Street to East Twentieth Street, in the City of Portland. The trial court affirmed the proceeding making the reassessment and dismissed the writ, and plaintiffs appeal.
*611The petition for the writ alleges that the city' authorities were without authority to make the assessment by Ordinance No. 30,288, because the resolution of intention for making the original improvement of Karl Street was passed August 5, 1903, and more than ten years had elapsed since the passage of such resolution of intention prior to the passage of Resolution No. 8384, on December 23, 1914, institutdng proceedings for reassessment by Ordinance No. 30,288.
The facts of the case are substantially the same, and the case is governed by the same principles of law as in Brown v. Portland, ante, p. 600 (190 Pac. 722), and Hochfeld v. Portland, ante, p. 572 (190 Pac. 725), in each of which an opinion has this day been rendered.
The judgment of the lower court will therefore be reversed, the writ sustained, and the reassessment made by Ordinance No. 30,288 set aside.
Reversed. Rehearing Denied.